TROTT, Circuit Judge,
with whom Judge Kozinski joins, concurring in the result:
Although I concur in the result reached by the majority, I arrive at that destination by a different analytical route, one that does not depend on the meaning in the statute of the word “voluntary.”
Judge Hall is on target when she quotes Wang for the proposition that “[t]he paradigm qui tam plaintiff is the ‘whistleblowing insider.’ ” Wang ex rel United States v FMC Corp., 975 F.2d 1412, 1419 (9th Cir.1992). Based on the record, she is also correct when she observes (1) that “[ljegislative history also suggests that Congress envisioned only this paradigm suit when enacting the current version of the qui tam provisions,” and (2) that this case “defies the paradigm.” But she stops here rather than taking the next logical step which is to reject out of hand Mr. Fine’s claim that the statute can be abused for a fanciful purpose for which it was never intended.
When the provisions of the qui tam statutes are read in conjunction with the complementary provisions of the Inspector General Act, 5 U.S.C. app. 3, § 1 et seq., one concludes that Congress could not have contemplated permitting a current or retired Inspector General employee to bring a lawsuit such as this for personal gain. To quote the government’s sensible amicus brief, such a lawsuit would give “every government auditor a personal financial stake in matters that he is directed to pursue as part of his federal duties.” The idea that Congress would countenance such a result without saying so strikes me as absurd. Why would Congress silently permit auditors like Inspector Fine to use their salaried jobs to set up private lawsuits when such- auditors are also subject to a myriad of legal duties and responsibilities, all of which command independence and freedom from personal involvement in their work? Such provisions covering Inspector General employees prohibit the use of public office for private gain, 5 C.F.R. §§ 2635.101(b)(7), 2635.702; the use of government property or government time for personal purposes, 5 C.F.R. §§ 2635.704, 2635.705; the trafficking in “inside information” for personal advantage, 5 C.F.R. §§ 2635.101(b)(3), 2635.703(a); the participation in any government matter in which the employee has a financial interest, 5 C.F.R. §§ 2635.402, 2635.501, 2635.502; and last but not least, the holding of financial interests that may conflict with the impartial performance of government duties, 5 C.F.R. § 2635.403. Government employees aren’t even permitted to use “frequent flier miles” for personal use, but they can pursue lucrative qui tam lawsuits? All of this makes bizarre Mr. Fine’s claim that he may use this statute to sue people and companies he previously investigated.
To construe the qui tam provisions as would the dissent, and as did the original panel, puts such provisions at war with the Inspector General Act when they must be read to complement each other. Permitting auditors to sue literally would destroy the government’s anti-fraud and anti-waste programs. The “perverse incentives” outlined by the government and adopted by the majority exceed worrisome. Imagine, for exam-*748pie, an employee of the IRS bringing a qui tato lawsuit against a company that the employee had just audited on behalf of the government. Shades of the days leading up to the French Revolution of 1789 when taxes were collected by a private concern called the “Ferme Generale,” or “Tax Farm.” The first to be guillotined in the Place de la Revolution during the incarnadine Reign of Terror were the hated private tax collectors who made a profit by collecting more from the public than the amount needed by the government.1 One day, Inspector Fine uses the awesome power of the federal government to investigate you; the next, Mr. Fine uses the information he pries loose from you with that power to augment his bank account. Can anyone say when Inspector Fine wields the coercive tools of the government that he is also not working for himself? Dr. Jekyll one day, Mr. Hyde the next. Such an abuse could only cause the public to distrust government officials even more than the public already does.
The mistake Judge Leavy makes in attempting to dismiss the government’s “chamber of horrors” by claiming that the government can clean up any disaster by taking over an exemployee’s lawsuit is a simple one: it overlooks the agency-wide conflict of interest muddle already made and the rest of the Inspector Fines who haven’t yet filed. To quote the government, “Auditors’ testimony in government fraud cases, upon which the government places substantial reliance in obtaining criminal convictions and civil judgments, will be subject to impeachment by reason of their potential personal financial interest in the outcome of their audits.” (emphasis added). Just as the King’s horses and the King’s men discovered in the nursery rhyme, this mess would be impossible to unscramble. Moreover, presumably the government already had the opportunity to file such a suit and turned it down — just as happened in this case, unless it had been conveniently soft-pedaled by a wily auditor looking towards retirement. Must the government be expected to intervene in a lawsuit in which it has no confidence just to save itself from an errant employee?
When one reads everything pertaining to this issue, the answer comes through loud and clear: no one in Congress ever contemplated government employees like Mr. Fine bringing this kind of private lawsuit. The explanation for Congress’ failure explicitly to prohibit such a possibility is that it is so far out in left field that no one anticipated that it might happen. Indeed, it is out of the stadium. Judge Leavy asks why Congress would want to turn down dollars recovered this way by an employee? That’s the wrong question. The right one is why Congress with one hand would burden employees with conflict of interest rules, and then encourage them to violate those rules with the other?
Even were I to agree with the dissent that the majority’s reading of this statute is strained, my conclusion would be the same. In this respect, I borrow a page from Justice Scalia’s concurring opinion in Green v. Bock Laundry Machine Co., 490 U.S. 504, 527, 109 S.Ct. 1981, 1994, 104 L.Ed.2d 557 (1989) where he says,
We are confronted here with a statute which, if interpreted literally, produces an absurd ... result- I think it entirely appropriate to consult all public materials, including the background of Rule 609(a)(1) and the legislative history of its adoption to verify that what seems to us an unthinkable disposition was indeed unthought of.... [I]t would suffice to observe that counsel have not provided, nor have we discovered, a shred of evidence that anyone has ever proposed or assumed such a bizarre disposition.
See also Perry v. Commerce Loan Co., 383 U.S. 392, 400, 86 S.Ct. 852, 857, 15 L.Ed.2d 827 (1966) (when the construction of the words of a statute would lead to absurd or futile results, a court may look “beyond those words to the purpose of the act”).
Justice Breyer endorses this approach in his 1991 Justice Lester W. Roth Lecture, 65 So.Cal.L.Rev. 845, 848 (1992). Justice Breyer says that
*749Blaekstone himself, more than two hundred years ago, pointed out that a court need not follow the literal language of a statute where doing so would produce an absurd result. He said that if “collaterally ... absurd consequences, manifestly contrary to common reason,” arise out of statutes, those statutes “are, with regard to those collateral consequences, void.”
In summary, Mr. Fine’s lawsuit runs aground not on a shoal, but on the very shores of the territory to which he lays claim. I vote to vacate the panel opinion and to affirm the district court’s judgment.

. Will and Ariel Durant, The Story of Civilization, Vol. 10, Rousseau and Revolution 935-36 (1967); Stephen Jay Gould, Bully for Brontosaurus 360-63 (1991).